Exhibit 10.4

EXECUTION

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of April 2, 2007, and
entered into by and among BEAR STEARNS CORPORATE LENDING INC. (“BSCL”), in its
capacity as administrative agent for the First Lien Obligations (as defined
below) (and including its successors and assigns from time to time, the “First
Lien Agent”), WELLS FARGO BANK, N.A., in its capacity as trustee for the Second
Lien Obligations (as defined below) (and including its successors and assigns
from time to time, the “Second Lien Trustee”), PROTECTION ONE ALARM MONITORING,
INC., a Delaware corporation (the “Company”), and PROTECTION ONE, INC.
(“Holdings”).  Capitalized terms used in this Agreement have the meanings set
forth in Section 1 below.

RECITALS

The Company, Holdings, the lenders and agents party thereto, BEAR, STEARNS & CO.
INC. (“Bear Stearns”), as sole lead arranger and sole bookrunner, Bear Stearns
and LEHMAN BROTHERS INC. (“Lehman Brothers”), as initial joint lead arrangers
and initial joint bookrunners, and BSCL, as First Lien Agent, entered into that
certain Amended and Restated Credit Agreement, dated as of April 26, 2006,
providing for a revolving credit facility and term loan (as amended by that
certain Amendment to Amended and Restated Credit Agreement, dated as of the date
hereof, among the Company, Holdings, the lenders and agents party thereto, Bear
Stearns, Lehman Brothers and BSCL, and as further amended, restated,
supplemented, modified, replaced or refinanced from time to time, the “First
Lien Credit Agreement”);

The Company, Holdings, the lenders and agents party thereto, and Wells Fargo
Bank, N.A., as Second Lien Trustee, have entered into that certain Indenture,
dated as of the date hereof, providing for 12% second lien notes (as amended,
restated, supplemented, modified, replaced or refinanced from time to time, the
“Second Lien Indenture”);

Pursuant to (i) that certain First Lien Guarantee, dated as of April 18, 2005,
Holdings guaranteed the First Lien Obligations (the “First Lien Holdings
Guarantee”) and each domestic subsidiary of the Company (such domestic
subsidiaries of the Company, the “Original Subsidiary Guarantors”) guaranteed
the First Lien Obligations (the “First Lien Original Subsidiary Guarantee”),
(ii) that certain Assumption Agreement, dated as of the date hereof, Integrated
Alarm Services Group Inc. (“IASG”), and each domestic subsidiary of IASG (the
“IASG Entities” and, together with the Original Subsidiary Guarantors, the
“Subsidiary Guarantors”) have agreed to guarantee the First Lien Obligations
(the “First Lien IASG Guarantee” and, together with the First Lien Original
Subsidiary Guarantee, the “First Lien Subsidiary Guarantee”), and (iii) that
certain Second Lien Guarantee dated as of the date hereof, Holdings has agreed
to guarantee the Second Lien Obligations (the “Second Lien Holdings Guarantee”)
and the Subsidiary Guarantors have agreed to guarantee the Second Lien
Obligations (the “Second Lien Subsidiary Guarantee”);


--------------------------------------------------------------------------------


The obligations of the Company under the First Lien Credit Agreement and any
Specified Hedge Agreements with any Qualified Counterparty, the obligations of
Holdings under the First Lien Holdings Guarantee and the obligations of each of
the Subsidiary Guarantors under its First Lien Subsidiary Guarantee are secured
on a first priority basis by liens on substantially all the assets of the
Company, Holdings and the Subsidiary Guarantors, respectively, pursuant to the
terms of the First Lien Collateral Documents;

The obligations of the Company under the Second Lien Indenture, the obligations
of Holdings under the Second Lien Holdings Guarantee and the obligations of each
of the Subsidiary Guarantors under its Second Lien Subsidiary Guarantee will be
secured on a second priority basis by liens on substantially all the assets of
the Company, Holdings and the Subsidiary Guarantors, respectively, pursuant to
the terms of the Second Lien Collateral Documents;

The First Lien Loan Documents and the Second Lien Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In order to induce the First Lien Agent and the First Lien Claimholders to
consent to the Grantors incurring the Second Lien Obligations, the Second Lien
Trustee on behalf of the Second Lien Claimholders has agreed to the
intercreditor and other provisions set forth in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1.  Definitions.

1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement” shall mean this Intercreditor Agreement, as amended, restated,
renewed, extended, supplemented or otherwise modified from time to time.

2


--------------------------------------------------------------------------------


“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bank­ruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.

“Bear Stearns” shall have the meaning set forth in the Recitals to this
Agreement.

“BSCL” shall have the meaning set forth in the Preamble to this Agreement.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

“Cap Amount” shall have the meaning set forth in the definition of “First Lien
Obligation.”

“Collateral” shall mean all property of the Grantors, now owned or hereafter
acquired, constituting both First Lien Collateral and Second Lien Collateral.

“Company” shall have the meaning set forth in the Recitals to this Agreement.

“Comparable Second Lien Collateral Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Collateral Document,
the Second Lien Document which creates a Lien on the same Collateral, granted by
the same Grantor.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
expressly provided in Section 5.5:

(a)           payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be an allowed claim
in such Insolvency or Liquidation Proceeding), on all Indebtedness outstanding
under the First Lien Loan Documents and constituting First Lien Obligations;

(b)           payment in full in cash of all other First Lien Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid;

(c)           termination or expiration of all commitments, if any, of all First
Lien Lenders to extend credit that would constitute First Lien Obligations; and

3


--------------------------------------------------------------------------------


(d)           termination, back-stopping or cash collateralization (in an amount
equal to 102% of the aggregate face amount) of all letters of credit issued
under the First Lien Loan Documents and constituting First Lien Obligations.

“Disposition” shall have the meaning set forth in Section 5.1(a)(2).

“Exigent Circumstances” shall mean (a) the commencement of an Insolvency or
Liquidation Proceeding by or against any or all of the Grantors, (b) the
acceleration (other than by the First Lien Claimholders) of Indebtedness of a
Grantor having an aggregate principal amount of at least $15,000,000, (c) an
exercise by any Person (other than the First Lien Claimholders) of enforcement
rights or remedies with respect to any Collateral or (d) any other event or
circumstance that the First Lien Agent or the other First Lien Claimholders
believes, in its or their sole discretion, could materially and imminently
threaten its or their ability to realize upon Collateral, including fraudulent
removal, concealment or abscondment thereof, or destruction or material waste
thereof.

“First Lien Agent”  shall have the meaning set forth in the Preamble to this
Agreement.

“First Lien Claimholders” shall mean, at any relevant time, the holders of First
Lien Obligations at that time, including the First Lien Lenders, the First Lien
Agent and the other agents under the First Lien Loan Documents and the First
Lien Qualified Counterparties.

“First Lien Collateral” shall mean all property of the Grantors, now owned or
hereafter acquired, upon which a Lien is purported to be created by any First
Lien Collateral Document.

“First Lien Collateral Documents” shall mean the Collateral Documents (as
defined in the First Lien Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any First Lien
Obligations or under which such Lien is perfected or rights or remedies with
respect to such Liens are governed.

“First Lien Credit Agreement” shall have the meaning set forth in the Recitals
to this Agreement.

“First Lien Holdings Guarantee” shall have the meaning set forth in the Recitals
to this Agreement.

“First Lien IASG Guarantee” shall have the meaning set forth in the Recitals to
this Agreement.

“First Lien Lenders” shall mean the “Lenders” under and as defined in the First
Lien Loan Documents.

“First Lien Loan Documents” shall mean the First Lien Credit Agreement and the
other Loan Documents (as defined in the First Lien Credit Agreement) and each of
the other agreements, documents and instruments providing for or evidencing any
other

4


--------------------------------------------------------------------------------


First Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any First Lien Obligations, including
any intercreditor or joinder agreement among holders of First Lien Obligations,
in each case as each may be amended, replaced, restated, supplemented, modified,
renewed or extended from time to time in accordance with the provisions of this
Agreement.

“First Lien Mortgages” shall mean a collective reference to each mortgage, deed
of trust and other document or instrument under which any Lien on real property
owned by any Grantor is granted to secure any First Lien Obligations or under
which rights or remedies with respect to any such Liens are governed.

“First Lien Obligations” shall mean, subject to the next sentence, all
Obligations outstanding under the First Lien Credit Agreement and the other
First Lien Loan Documents, including:

(a)           Specified Hedge Agreements entered into with any First Lien
Qualified Counterparties; plus

(b)           other additional Obligations designated by the Company and the
First Lien Agent as “Obligations” under the First Lien Loan Documents.  “First
Lien Obligations” shall include all interest accrued or accruing (or which
would, absent commencement of an Insolvency or Liquidation Proceeding, accrue)
after commencement of an Insolvency or Liquidation Proceeding in accordance with
the rate specified in the relevant First Lien Loan Document whether or not the
claim for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.  To the extent any payment with respect to the First Lien
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set off or otherwise) is declared to be fraudulent
or preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

Notwithstanding the foregoing, unless otherwise agreed to by the Second Lien
Claimholders whose consent is so required under the Second Lien Documents, if
the sum of: (1) Indebtedness constituting principal outstanding under the First
Lien Credit Agreement and the other First Lien Documents; plus (2) the aggregate
face amount of any letters of credit issued but not reimbursed under the First
Lien Credit Agreement, is in excess of $375,000,000 in the aggregate (the “Cap
Amount”), then only that portion of such Indebtedness and such aggregate face
amount of letters of credit equal to the Cap Amount shall be included in First
Lien Obligations and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Obligations
to the extent related to Indebtedness and face amounts of letters of credit
included in the First Lien Obligations.

“First Lien Obligations Amount” shall have the meaning set forth in Section
5.1(e).

5


--------------------------------------------------------------------------------


“First Lien Original Subsidiary Guarantee” shall have the meaning set forth in
the Recitals to this Agreement.

“First Lien Subsidiary Guarantee” shall have the meaning set forth in the
Recitals to this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Grantors” shall mean the Company, Holdings, each of the Subsidiary Guarantors
and each other Person that has or may from time to time hereafter execute and
deliver a First Lien Collateral Document or a Second Lien Collateral Document as
a
“grantor” or “pledgor” (or the equivalent thereof).

“Hedge Agreements” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock, option or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or the Subsidiaries shall be a Hedge Agreement.

“Holdings” shall have the meaning set forth in the Recitals to this Agreement.

“IASG” shall have the meaning set forth in the Recitals to this Agreement.

“IASG Entities” shall have the meaning set forth in the Recitals to this
Agreement.

“Indebtedness” shall mean and includes all Obligations that constitute
“Indebtedness” within the meaning of the First Lien Credit Agreement or the
Second Lien Indenture, as applicable.

“Insolvency or Liquidation Proceeding” shall mean:

(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;

(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of any Grantor’s assets;

6


--------------------------------------------------------------------------------


(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.

“Lehman Brothers” shall have the meaning set forth in the Recitals to this
Agreement.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement with respect to property of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).

“Lien Enforcement Action” shall have the meaning set forth in Section 3.1(a).

“New Agent” shall have the meaning set forth in Section 5.5.

“New First Lien Debt Notice” shall have the meaning set forth in Section 5.5.

“Obligations” shall mean all obligations of every nature of each Grantor from
time to time owed to any agent or trustee, the First Lien Claimholders, the
Second Lien Claimholders or any of them or their respective Affiliates under the
First Lien Loan Documents, the Second Lien Documents or Specified Hedge
Agreements, whether for principal, interest or payments for early termination of
Specified Hedge Agreements, reimbursement obligations, fees, expenses,
indemnification or otherwise and all guarantees of any of the foregoing.

“Option Event” shall mean (a) the acceleration of the maturity of the First Lien
Obligations or (b) the taking of action by the First Lien Claimholders to sell
or foreclose upon all or substantially all of the Collateral.

“Original Subsidiary Guarantors” shall have the meaning set forth in the
Recitals to this Agreement.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Pledged Collateral” shall have the meaning set forth in Section 5.4.

“Qualified Counterparty” shall mean, with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was

7


--------------------------------------------------------------------------------


entered into, was a First Lien Lender, an Agent under and as defined in the
First Lien Credit Agreement or an Affiliate of a First Lien Lender or such an
Agent.

“Recovery” shall have the meaning set forth in Section 6.5.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

“Second Lien Claimholders” shall mean, at any relevant time, the holders of
Second Lien Obligations at that time, including the Second Lien Holders, the
Second Lien Trustee and any other agents under the Second Lien Documents and the
Second Lien Qualified Counterparties.

“Second Lien Collateral” shall mean all property of the Grantors, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Second
Lien Collateral Document.

“Second Lien Collateral Documents” shall mean the Collateral Documents (as
defined in the Second Lien Indenture) and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Second Lien
Obligations or under which such Lien is perfected or rights or remedies with
respect to such Liens are governed.

“Second Lien Documents” shall mean the Second Lien Indenture and the other
Second Priority Documents (as defined in the Second Lien Indenture) and each of
the other agreements, documents and instruments providing for or evidencing any
other Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligations, including
any intercreditor or joinder agreement among holders of Second Lien Obligations
to the extent such are effective at the relevant time, as each may be amended,
replaced, restated, supplemented, modified, renewed or extended from time to
time in accordance with the provisions of this Agreement.

“Second Lien Holders” shall mean the “Holders” under and as defined in the
Second Lien Indenture.

“Second Lien Holdings Guarantee” shall have the meaning set forth in the
Recitals to this Agreement.

“Second Lien Indenture” shall have the meaning set forth in the Recitals to this
Agreement.

“Second Lien Mortgages” shall mean a collective reference to each mortgage, deed
of trust and any other document or instrument under which any Lien on real
property owned by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

8


--------------------------------------------------------------------------------


“Second Lien Obligations” shall mean all Obligations outstanding under the
Second Lien Indenture and the other Second Lien Documents.  “Second Lien
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Document whether or not the claim for
such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.  To the extent any payment with respect to the Second Lien
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set off or otherwise) is declared to be fraudulent
or preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Second Lien Obligations Amount” shall have the meaning set forth in Section
5.1(e).

“Second Lien Subsidiary Guarantee” shall have the meaning set forth in the
Recitals to this Agreement.

“Second Lien Trustee”  shall have the meaning set forth in the Preamble to this
Agreement.

“Specified Hedge Agreement”  shall mean any Hedge Agreement (a) entered into by
(i) the Company or any of its Subsidiaries and (ii) any Qualified Counterparty
and (b) that has been designated by such Qualified Counterparty and the Company,
by notice to the First Lien Agent, as a Specified Hedge Agreement.

“Standstill Period” shall have the meaning set forth in Section 3.1.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of Holdings.

“Subsidiary Guarantors” shall have the meaning set forth in the Recitals to this
Agreement.

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2          Terms Generally.  The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context

9


--------------------------------------------------------------------------------


may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise:


(A)           ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, REPLACED, RESTATED,
SUPPLEMENTED, MODIFIED, RENEWED OR EXTENDED;

(b)           any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns;

(c)           the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

(d)           all references herein to Sections shall be construed to refer to
Sections of this Agreement; and

(e)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


SECTION 2.  LIEN PRIORITIES.

2.1          Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Second Lien Obligations granted on the Collateral or of any Liens securing the
First Lien Obligations granted on the Collateral and notwithstanding any
provision of the UCC, or any other applicable law or the Second Lien Documents
or any defect or deficiencies in, or failure to perfect, the Liens securing the
First Lien Obligations or any other circumstance whatsoever, the Second Lien
Trustee, on behalf of itself and the Second Lien Claimholders, hereby agrees
that:


(A)           ANY LIEN ON THE COLLATERAL SECURING ANY FIRST LIEN OBLIGATIONS NOW
OR HEREAFTER HELD BY OR ON BEHALF OF THE FIRST LIEN AGENT OR ANY FIRST LIEN
CLAIMHOLDERS OR ANY AGENT OR TRUSTEE THEREFOR, REGARDLESS OF HOW ACQUIRED,
WHETHER BY GRANT, POSSESSION, STATUTE, OPERATION OF LAW, SUBROGATION OR
OTHERWISE, SHALL BE SENIOR IN ALL RESPECTS AND PRIOR TO ANY LIEN ON THE
COLLATERAL SECURING ANY SECOND LIEN OBLIGATIONS;


(B)           ANY LIEN ON THE COLLATERAL SECURING ANY SECOND LIEN OBLIGATIONS
NOW OR HEREAFTER HELD BY OR ON BEHALF OF THE SECOND LIEN TRUSTEE, ANY SECOND
LIEN CLAIMHOLDERS OR ANY AGENT OR TRUSTEE THEREFOR REGARDLESS OF HOW ACQUIRED,
WHETHER BY GRANT, POSSESSION, STATUTE, OPERATION OF LAW, SUBROGATION OR
OTHERWISE, SHALL BE JUNIOR AND SUBORDINATE IN ALL RESPECTS TO ALL LIENS ON THE
COLLATERAL SECURING ANY FIRST LIEN OBLIGATIONS; AND

10


--------------------------------------------------------------------------------



(C)           ALL LIENS ON THE COLLATERAL SECURING ANY FIRST LIEN OBLIGATIONS
SHALL BE AND REMAIN SENIOR IN ALL RESPECTS AND PRIOR TO ALL LIENS ON THE
COLLATERAL SECURING ANY SECOND LIEN OBLIGATIONS FOR ALL PURPOSES, WHETHER OR NOT
SUCH LIENS SECURING ANY FIRST LIEN OBLIGATIONS ARE SUBORDINATED TO ANY LIEN
SECURING ANY OTHER OBLIGATION OF THE COMPANY, ANY OTHER GRANTOR OR ANY OTHER
PERSON.

2.2          Prohibition on Contesting Liens.  Each of the Second Lien Trustee,
for itself and on behalf of each Second Lien Claimholder, and the First Lien
Agent, for itself and on behalf of each First Lien Claimholder, agrees that it
will not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, perfection, validity or enforceability of a Lien held
by or on behalf of any of the First Lien Claimholders in the First Lien
Collateral or by or on behalf of any of the Second Lien Claimholders in the
Second Lien Collateral, as the case may be, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Agent or any First Lien Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the First Lien Obligations as provided in Sections 2.1 and
3.1.

2.3          No New Liens.  So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, the parties
hereto agree that the Company shall not, and shall not permit any other Grantor
to:


(A)           GRANT OR PERMIT ANY ADDITIONAL LIENS ON ANY ASSET OR PROPERTY TO
SECURE ANY SECOND LIEN OBLIGATION UNLESS IT HAS GRANTED OR CONCURRENTLY GRANTS A
LIEN ON SUCH ASSET OR PROPERTY TO SECURE THE FIRST LIEN OBLIGATIONS WHICH SHALL
BE SENIOR TO THE LIEN SECURING THE SECOND LIEN OBLIGATIONS AS PROVIDED IN
SECTION 2.1; OR


(B)           GRANT OR PERMIT ANY ADDITIONAL LIENS ON ANY ASSET OR PROPERTY TO
SECURE ANY FIRST LIEN OBLIGATIONS UNLESS IT HAS GRANTED OR CONCURRENTLY GRANTS A
LIEN ON SUCH ASSET OR PROPERTY TO SECURE THE SECOND LIEN OBLIGATIONS WHICH SHALL
BE JUNIOR TO THE LIEN SECURING THE FIRST LIEN OBLIGATIONS AS PROVIDED IN SECTION
2.1.  TO THE EXTENT THAT THE FOREGOING PROVISIONS ARE NOT COMPLIED WITH FOR ANY
REASON, WITHOUT LIMITING ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE FIRST
LIEN AGENT AND/OR THE FIRST LIEN CLAIMHOLDERS, THE SECOND LIEN TRUSTEE, ON
BEHALF OF SECOND LIEN CLAIMHOLDERS, AGREES THAT ANY AMOUNTS RECEIVED BY OR
DISTRIBUTED TO ANY OF THEM PURSUANT TO OR AS A RESULT OF LIENS GRANTED IN
CONTRAVENTION OF THIS SECTION 2.3 SHALL BE SUBJECT TO SECTION 4.2.

2.4          Similar Liens and Agreements.  The parties hereto agree that it is
their intention that the First Lien Collateral and the Second Lien Collateral be
identical.  In furtherance of the foregoing and of Section 8.9, the parties
hereto agree, subject to the other provisions of this Agreement:


(A)           UPON REQUEST BY THE FIRST LIEN AGENT OR THE SECOND LIEN TRUSTEE,
TO COOPERATE IN GOOD FAITH (AND TO DIRECT THEIR COUNSEL TO COOPERATE IN GOOD
FAITH) FROM TIME TO TIME IN ORDER TO DETERMINE THE SPECIFIC ITEMS INCLUDED IN
THE FIRST LIEN COLLATERAL AND THE

11


--------------------------------------------------------------------------------



SECOND LIEN COLLATERAL AND THE STEPS TAKEN TO PERFECT THEIR RESPECTIVE LIENS
THEREON AND THE IDENTITY OF THE RESPECTIVE PARTIES OBLIGATED UNDER THE FIRST
LIEN LOAN DOCUMENTS AND THE SECOND LIEN DOCUMENTS; AND


(B)           THAT THE DOCUMENTS AND AGREEMENTS CREATING OR EVIDENCING THE FIRST
LIEN COLLATERAL AND THE SECOND LIEN COLLATERAL AND GUARANTEES FOR THE FIRST LIEN
OBLIGATIONS AND THE SECOND LIEN OBLIGATIONS, SUBJECT TO SECTION 5.3(D), SHALL BE
IN ALL MATERIAL RESPECTS THE SAME FORMS OF DOCUMENTS OTHER THAN WITH RESPECT TO
THE FIRST LIEN AND THE SECOND LIEN NATURE OF THE OBLIGATIONS THEREUNDER.


SECTION 3.  ENFORCEMENT.


3.1          EXERCISE OF REMEDIES.


(A)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED,
WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION PROCEEDING HAS BEEN COMMENCED BY OR
AGAINST THE COMPANY OR ANY OTHER GRANTOR, THE SECOND LIEN TRUSTEE AND THE SECOND
LIEN CLAIMHOLDERS:

(I)            WILL NOT EXERCISE OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES WITH
RESPECT TO ANY COLLATERAL OR TAKE POSSESSION OF, SELL OR OTHERWISE REALIZE
(JUDICIALLY OR NON JUDICIALLY) UPON ANY OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, THROUGH THE NOTIFICATION OF ACCOUNT DEBTORS OR THE EXERCISE OF ANY
RIGHT OF SETOFF OR ANY RIGHT UNDER ANY LOCKBOX AGREEMENT, ACCOUNT CONTROL
AGREEMENT, LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR AGREEMENT OR
ARRANGEMENT TO WHICH THE SECOND LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDER IS A
PARTY) OR INSTITUTE ANY ACTION OR PROCEEDING WITH RESPECT TO SUCH RIGHTS OR
REMEDIES (INCLUDING ANY ACTION OF FORECLOSURE) (ANY SUCH ACTION TAKEN AFTER THE
OCCURRENCE OF AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THE FIRST
LIEN LOAN DOCUMENTS OR THE SECOND LIEN DOCUMENTS, AS APPLICABLE, A “LIEN
ENFORCEMENT ACTION”); PROVIDED, HOWEVER, THAT THE SECOND LIEN TRUSTEE MAY TAKE
ANY OR ALL LIEN ENFORCEMENT ACTIONS AFTER A PERIOD OF AT LEAST 180 DAYS HAS
ELAPSED SINCE THE LATER OF: (I) THE DATE ON WHICH THE SECOND LIEN TRUSTEE
DECLARED THE EXISTENCE OF ANY EVENT OF DEFAULT (AS DEFINED IN THE SECOND LIEN
INDENTURE) UNDER ANY SECOND LIEN DOCUMENTS AND DEMANDED THE REPAYMENT OF ALL THE
PRINCIPAL AMOUNT OF ANY SECOND LIEN OBLIGATIONS; AND (II) THE DATE ON WHICH THE
FIRST LIEN AGENT RECEIVED NOTICE FROM THE SECOND LIEN TRUSTEE OF SUCH
DECLARATION OF AN EVENT OF DEFAULT, (THE “STANDSTILL PERIOD”); PROVIDED,
FURTHER, HOWEVER, THAT NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO
EVENT SHALL THE SECOND LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDER TAKE ANY LIEN
ENFORCEMENT ACTION IF, NOTWITHSTANDING THE EXPIRATION OF THE STANDSTILL PERIOD,
THE FIRST LIEN AGENT OR FIRST LIEN CLAIMHOLDERS SHALL HAVE COMMENCED AND BE
DILIGENTLY PURSUING THE EXERCISE OF THEIR RIGHTS OR REMEDIES WITH RESPECT TO ALL
OR ANY MATERIAL PORTION OF THE COLLATERAL (PROMPT NOTICE OF SUCH EXERCISE TO BE
GIVEN TO THE SECOND LIEN TRUSTEE);

(II)           WILL NOT CONTEST, PROTEST OR OBJECT TO ANY FORECLOSURE PROCEEDING
OR ACTION BROUGHT BY THE FIRST LIEN AGENT OR ANY FIRST LIEN CLAIMHOLDER

12


--------------------------------------------------------------------------------


OR ANY OTHER EXERCISE BY THE FIRST LIEN AGENT OR ANY FIRST LIEN CLAIMHOLDER OF
ANY RIGHTS AND REMEDIES RELATING TO THE COLLATERAL UNDER THE FIRST LIEN LOAN
DOCUMENTS OR OTHERWISE; AND

(III)          SUBJECT TO THEIR RIGHTS UNDER CLAUSE (A)(I) ABOVE, WILL NOT
OBJECT TO THE FORBEARANCE BY THE FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS
FROM BRINGING OR PURSUING ANY FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER
EXERCISE OF ANY RIGHTS OR REMEDIES RELATING TO THE COLLATERAL

IN THE CASE OF EACH OF CLAUSE (I), (II) AND (III) ABOVE, SO LONG AS THE LIENS
GRANTED TO SECURE THE SECOND LIEN OBLIGATIONS OF THE SECOND LIEN CLAIMHOLDERS
ATTACH TO THE PROCEEDS THEREOF SUBJECT TO THE RELATIVE PRIORITIES DESCRIBED IN
SECTION 2.


(B)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS HAS OCCURRED,
WHETHER OR NOT ANY INSOLVENCY OR LIQUIDATION PROCEEDING HAS BEEN COMMENCED BY OR
AGAINST THE COMPANY OR ANY OTHER GRANTOR, SUBJECT TO SECTION 3.1(A), THE FIRST
LIEN AGENT AND THE FIRST LIEN CLAIMHOLDERS SHALL HAVE THE EXCLUSIVE RIGHT TO
ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING SET-OFF AND THE RIGHT TO CREDIT BID
THEIR DEBT) AND, SUBJECT TO SECTION 5.1, TO MAKE DETERMINATIONS REGARDING THE
RELEASE OF, DISPOSITION OF, OR RESTRICTIONS WITH RESPECT TO THE COLLATERAL
WITHOUT ANY CONSULTATION WITH OR THE CONSENT OF THE SECOND LIEN TRUSTEE OR ANY
SECOND LIEN CLAIMHOLDER.  THE FIRST LIEN AGENT SHALL PROVIDE AT LEAST TEN (10)
BUSINESS DAYS NOTICE TO THE SECOND LIEN TRUSTEE OF ITS INTENT TO EXERCISE AND
ENFORCE ITS RIGHTS OR REMEDIES WITH RESPECT TO THE COLLATERAL.  IN EXERCISING
RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL, THE FIRST LIEN AGENT AND THE
FIRST LIEN CLAIMHOLDERS MAY ENFORCE THE PROVISIONS OF THE FIRST LIEN LOAN
DOCUMENTS AND EXERCISE REMEDIES THEREUNDER, ALL IN SUCH ORDER AND IN SUCH MANNER
AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR SOLE DISCRETION.  SUCH EXERCISE
AND ENFORCEMENT SHALL INCLUDE THE RIGHTS OF AN AGENT APPOINTED BY THE FIRST LIEN
AGENT OR THE FIRST LIEN CLAIMHOLDERS TO SELL OR OTHERWISE DISPOSE OF COLLATERAL
UPON FORECLOSURE, TO INCUR EXPENSES IN CONNECTION WITH SUCH SALE OR DISPOSITION,
AND TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED CREDITOR UNDER THE UCC
AND OF A SECURED CREDITOR UNDER BANKRUPTCY LAWS OF ANY APPLICABLE JURISDICTION.


(C)           NOTWITHSTANDING THE FOREGOING, THE SECOND LIEN TRUSTEE AND ANY
SECOND LIEN CLAIMHOLDER MAY:

(I)            FILE A CLAIM OR STATEMENT OF INTEREST WITH RESPECT TO THE SECOND
LIEN OBLIGATIONS IF AN INSOLVENCY OR LIQUIDATION PROCEEDING HAS BEEN COMMENCED
BY OR AGAINST THE COMPANY OR ANY OTHER GRANTOR;

(II)           TAKE ANY ACTION (NOT ADVERSE TO THE PRIORITY STATUS OF THE LIENS
ON THE COLLATERAL SECURING THE FIRST LIEN OBLIGATIONS, OR THE RIGHTS OF ANY
FIRST LIEN AGENT OR FIRST LIEN CLAIMHOLDER TO EXERCISE REMEDIES IN RESPECT
THEREOF) IN ORDER TO CREATE, PERFECT, PRESERVE OR PROTECT ITS LIEN ON THE
COLLATERAL;

(III)          FILE ANY NECESSARY RESPONSIVE OR DEFENSIVE PLEADINGS IN
OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY PROCEEDING OR OTHER PLEADING MADE BY
ANY PERSON OBJECTING TO OR OTHERWISE SEEKING THE DISALLOWANCE OF THE CLAIMS OF
THE

13


--------------------------------------------------------------------------------


SECOND LIEN CLAIMHOLDERS, INCLUDING ANY CLAIMS SECURED BY THE COLLATERAL, IF
ANY, IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

(IV)          VOTE ON ANY PLAN OF REORGANIZATION, FILE ANY PROOF OF CLAIM, MAKE
OTHER FILINGS AND MAKE ANY ARGUMENTS AND MOTIONS THAT ARE, IN EACH CASE, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITH RESPECT TO THE SECOND LIEN
OBLIGATIONS AND THE COLLATERAL; AND

(V)           EXERCISE ANY LIEN ENFORCEMENT ACTION WITH RESPECT TO THE
COLLATERAL AFTER THE TERMINATION OF THE STANDSTILL PERIOD TO THE EXTENT
PERMITTED BY SECTION 3.1(A)(I).

The Second Lien Trustee, on behalf of itself and the Second Lien Claimholders,
agrees that it will not take or receive any Collateral or any proceeds of
Collateral in connection with the exercise of any Lien Enforcement Action in its
capacity as a creditor, unless and until the Discharge of First Lien Obligations
has occurred or as otherwise expressly permitted in Section 3.1(a)(i).  Without
limiting the generality of the foregoing, unless and until the Discharge of
First Lien Obligations has occurred, or as otherwise expressly permitted in
Sections 3.1(a), 6.3(b) and this Section 3.1(c), the sole right of the Second
Lien Trustee and the Second Lien Claimholders with respect to the Collateral is
to hold a Lien on the Collateral pursuant to the Second Lien Collateral
Documents for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of First Lien
Obligations has occurred.


(D)           SUBJECT TO SECTIONS 3.1(A) AND (C) AND SECTION 6.3(B):

(I)            THE SECOND LIEN TRUSTEE, FOR ITSELF AND ON BEHALF OF THE SECOND
LIEN CLAIMHOLDERS, AGREES THAT THE SECOND LIEN TRUSTEE AND THE SECOND LIEN
CLAIMHOLDERS WILL NOT TAKE ANY ACTION THAT WOULD HINDER ANY EXERCISE OF REMEDIES
UNDER THE FIRST LIEN LOAN DOCUMENTS OR IS OTHERWISE PROHIBITED HEREUNDER,
INCLUDING ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF THE
COLLATERAL, WHETHER BY FORECLOSURE OR OTHERWISE;

(II)           THE SECOND LIEN TRUSTEE, FOR ITSELF AND ON BEHALF OF THE SECOND
LIEN CLAIMHOLDERS, HEREBY WAIVES ANY AND ALL RIGHTS IT OR THE SECOND LIEN
CLAIMHOLDERS MAY HAVE AS A JUNIOR LIEN CREDITOR OR OTHERWISE TO OBJECT TO THE
MANNER IN WHICH THE FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS SEEK TO
ENFORCE OR COLLECT THE FIRST LIEN OBLIGATIONS OR THE LIENS SECURING THE FIRST
LIEN OBLIGATIONS GRANTED IN ANY OF THE FIRST LIEN COLLATERAL UNDERTAKEN IN
ACCORDANCE WITH THIS AGREEMENT, REGARDLESS OF WHETHER ANY ACTION OR FAILURE TO
ACT BY OR ON BEHALF OF THE FIRST LIEN AGENT OR FIRST LIEN CLAIMHOLDERS IS
ADVERSE TO THE INTEREST OF THE SECOND LIEN CLAIMHOLDERS; AND

(III)          THE SECOND LIEN TRUSTEE HEREBY ACKNOWLEDGES AND AGREES THAT NO
COVENANT, AGREEMENT OR RESTRICTION CONTAINED IN THE SECOND LIEN COLLATERAL
DOCUMENTS OR ANY OTHER SECOND LIEN DOCUMENT (OTHER THAN THIS AGREEMENT) SHALL BE
EFFECTIVE TO RESTRICT OR DEEMED TO RESTRICT IN ANY WAY THE RIGHTS

14


--------------------------------------------------------------------------------


AND REMEDIES OF THE FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS WITH RESPECT
TO THE COLLATERAL AS SET FORTH IN THIS AGREEMENT AND THE FIRST LIEN LOAN
DOCUMENTS.


(E)           EXCEPT AS SPECIFICALLY SET FORTH IN SECTIONS 3.1(A) AND (D), THE
SECOND LIEN TRUSTEE AND THE SECOND LIEN CLAIMHOLDERS MAY EXERCISE RIGHTS AND
REMEDIES AS UNSECURED CREDITORS AGAINST THE COMPANY OR ANY OTHER GRANTOR THAT
HAS GUARANTEED OR GRANTED OR PURPORTED TO GRANT LIENS TO SECURE THE SECOND LIEN
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE SECOND LIEN DOCUMENTS AND
APPLICABLE LAW; PROVIDED THAT IN THE EVENT THAT ANY SECOND LIEN CLAIMHOLDER
BECOMES A JUDGMENT LIEN CREDITOR IN RESPECT OF COLLATERAL AS A RESULT OF ITS
ENFORCEMENT OF ITS RIGHTS AS AN UNSECURED CREDITOR WITH RESPECT TO THE SECOND
LIEN OBLIGATIONS, SUCH JUDGMENT LIEN SHALL BE SUBJECT TO THE TERMS OF THIS
AGREEMENT FOR ALL PURPOSES (INCLUDING IN RELATION TO THE FIRST LIEN OBLIGATIONS)
AS THE OTHER LIENS SECURING THE SECOND LIEN OBLIGATIONS ARE SUBJECT TO THIS
AGREEMENT.


(F)            EXCEPT AS SPECIFICALLY SET FORTH IN SECTIONS 3.1(A) AND (D),
NOTHING IN THIS AGREEMENT SHALL PROHIBIT THE RECEIPT BY THE SECOND LIEN TRUSTEE
OR ANY SECOND LIEN CLAIMHOLDERS OF THE REQUIRED PAYMENTS OF INTEREST, PRINCIPAL
AND OTHER AMOUNTS OWED IN RESPECT OF THE SECOND LIEN OBLIGATIONS SO LONG AS SUCH
RECEIPT IS NOT THE DIRECT OR INDIRECT RESULT OF THE EXERCISE BY THE SECOND LIEN
TRUSTEE OR ANY SECOND LIEN CLAIMHOLDERS OF RIGHTS OR REMEDIES AS A SECURED
CREDITOR (INCLUDING SET-OFF) OR ENFORCEMENT IN CONTRAVENTION OF THIS AGREEMENT
OF ANY LIEN HELD BY ANY OF THEM.  NOTHING IN THIS AGREEMENT IMPAIRS OR OTHERWISE
ADVERSELY AFFECTS ANY RIGHTS OR REMEDIES THE FIRST LIEN AGENT OR THE FIRST LIEN
CLAIMHOLDERS MAY HAVE WITH RESPECT TO THE FIRST LIEN COLLATERAL.


SECTION 4.  PAYMENTS.

4.1          Application of Proceeds.  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
all Collateral or proceeds thereof received in connection with the sale or other
disposition of, or collection or realization on, such Collateral upon the
exercise of any Lien Enforcement Action by the First Lien Agent or First Lien
Claimholders, shall be applied first by the First Lien Agent to the First Lien
Obligations in such order as specified in the relevant First Lien Loan
Documents.  Upon the Discharge of First Lien Obligations, any remaining
Collateral or proceeds thereof shall be delivered to the Second Lien Trustee in
the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second Lien
Trustee to the Second Lien Obligations in such order as specified in the Second
Lien Collateral Documents.

4.2          Payments Over.  So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by the Second Lien Trustee or any
Second Lien Claimholders in connection with the exercise of any Lien Enforcement
Action (including set-off) relating to the Collateral in contravention of this
Agreement shall be segregated and held in trust and forthwith paid over to the
First Lien Agent for the benefit of the First Lien Claimholders in

15


--------------------------------------------------------------------------------


the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  The First Lien Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Trustee or
any such Second Lien Claimholders.  This authorization is coupled with an
interest and is irrevocable until the Discharge of First Lien Obligations.


SECTION 5.  OTHER AGREEMENTS.


 


5.1          RELEASES.               (A)  IF IN CONNECTION WITH THE EXERCISE OF
ANY LIEN ENFORCEMENT ACTION BY THE FIRST LIEN AGENT PROVIDED FOR IN SECTION 3.1,
THE FIRST LIEN AGENT, FOR ITSELF OR ON BEHALF OF ANY OF THE FIRST LIEN
CLAIMHOLDERS, RELEASES ANY OF ITS LIENS ON ANY PART OF THE COLLATERAL OR
RELEASES HOLDINGS OR ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER ITS
GUARANTEE OF THE FIRST LIEN OBLIGATIONS, THEN THE LIENS, IF ANY, OF THE SECOND
LIEN TRUSTEE, FOR ITSELF OR FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, ON
SUCH COLLATERAL, AND THE OBLIGATIONS OF HOLDINGS OR SUCH SUBSIDIARY GUARANTOR,
AS THE CASE MAY BE, UNDER ITS GUARANTEE OF THE SECOND LIEN OBLIGATIONS, SHALL BE
AUTOMATICALLY, UNCONDITIONALLY AND SIMULTANEOUSLY RELEASED WITHOUT ANY ACTION ON
THE PART OF THE SECOND LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDER; PROVIDED
THAT THE LIEN SECURING THE SECOND LIEN OBLIGATIONS SHALL REMAIN ON THE PROCEEDS
OF SUCH COLLATERAL RELEASED OR DISPOSED OF.  THE SECOND LIEN TRUSTEE, FOR ITSELF
OR ON BEHALF OF ANY SUCH SECOND LIEN CLAIMHOLDERS, PROMPTLY SHALL EXECUTE AND
DELIVER TO THE FIRST LIEN AGENT OR SUCH SUBSIDIARY GUARANTOR SUCH TERMINATION
STATEMENTS, RELEASES AND OTHER DOCUMENTS AS THE FIRST LIEN AGENT, HOLDINGS OR
SUCH SUBSIDIARY GUARANTOR MAY REQUEST TO EFFECTIVELY CONFIRM SUCH RELEASE.


(B)           IF IN CONNECTION WITH ANY SALE, LEASE, EXCHANGE, TRANSFER OR OTHER
DISPOSITION OF ANY COLLATERAL (COLLECTIVELY, A “DISPOSITION”) PERMITTED UNDER
THE TERMS OF BOTH THE FIRST LIEN LOAN DOCUMENTS AND THE SECOND LIEN DOCUMENTS
(OTHER THAN IN CONNECTION WITH THE EXERCISE OF LIEN ENFORCEMENT ACTIONS BY THE
FIRST LIEN AGENT IN RESPECT OF THE COLLATERAL), THE FIRST LIEN AGENT, FOR ITSELF
OR ON BEHALF OF ANY OF THE FIRST LIEN CLAIMHOLDERS, RELEASES ANY OF ITS LIENS ON
ANY PART OF THE COLLATERAL, OR RELEASES HOLDINGS OR ANY SUBSIDIARY GUARANTOR
FROM ITS OBLIGATIONS UNDER ITS GUARANTEE OF THE FIRST LIEN OBLIGATIONS, IN EACH
CASE OTHER THAN (A) IN CONNECTION WITH THE DISCHARGE OF FIRST LIEN OBLIGATIONS
OR (B) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT
UNDER THE SECOND LIEN INDENTURE, THEN THE LIENS, IF ANY, OF THE SECOND LIEN
TRUSTEE, FOR ITSELF OR FOR THE BENEFIT OF THE SECOND LIEN CLAIMHOLDERS, ON SUCH
COLLATERAL, AND THE OBLIGATIONS OF HOLDINGS OR SUCH SUBSIDIARY GUARANTOR, AS THE
CASE MAY BE, UNDER ITS GUARANTEE OF THE SECOND LIEN OBLIGATIONS, SHALL BE
AUTOMATICALLY, UNCONDITIONALLY AND SIMULTANEOUSLY RELEASED WITHOUT ANY ACTION ON
THE PART OF THE SECOND LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDER.  THE SECOND
LIEN TRUSTEE, FOR ITSELF OR ON BEHALF OF ANY SUCH SECOND LIEN CLAIMHOLDERS,
PROMPTLY SHALL EXECUTE AND DELIVER TO THE FIRST LIEN AGENT OR SUCH SUBSIDIARY
GUARANTOR SUCH TERMINATION STATEMENTS, RELEASES AND OTHER DOCUMENTS AS THE FIRST
LIEN AGENT, HOLDINGS OR SUCH SUBSIDIARY GUARANTOR MAY REQUEST TO EFFECTIVELY
CONFIRM SUCH RELEASE.


(C)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS OCCURS, THE SECOND
LIEN TRUSTEE, FOR ITSELF AND ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS, HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS THE FIRST LIEN AGENT AND ANY OFFICER OR
AGENT OF THE FIRST LIEN

16


--------------------------------------------------------------------------------



AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT
WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF THE SECOND
LIEN TRUSTEE OR SUCH HOLDER OR IN THE FIRST LIEN AGENT’S OWN NAME, FROM TIME TO
TIME IN THE FIRST LIEN AGENT’S DISCRETION, FOR THE PURPOSE OF CARRYING OUT THE
TERMS OF THIS SECTION 5.1, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE
ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY TO ACCOMPLISH THE
PURPOSES OF THIS SECTION 5.1, INCLUDING ANY ENDORSEMENTS OR OTHER INSTRUMENTS OF
TRANSFER OR RELEASE.


(D)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS OCCURS, TO THE
EXTENT THAT THE FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS (I) HAVE
RELEASED ANY LIEN ON COLLATERAL OR HOLDINGS OR ANY SUBSIDIARY GUARANTOR FROM ITS
OBLIGATION UNDER ITS GUARANTEE AND ANY SUCH LIENS OR GUARANTEE ARE LATER
REINSTATED OR (II) OBTAIN ANY NEW LIENS OR ADDITIONAL GUARANTEES FROM HOLDINGS
OR ANY SUBSIDIARY GUARANTOR, THEN THE SECOND LIEN TRUSTEE, FOR ITSELF AND FOR
THE SECOND LIEN CLAIMHOLDERS, SHALL BE GRANTED A LIEN ON ANY SUCH COLLATERAL,
SUBJECT TO THE LIEN SUBORDINATION PROVISIONS OF THIS AGREEMENT, AND AN
ADDITIONAL GUARANTEE, AS THE CASE MAY BE.


(E)           IN THE EVENT THAT THE PRINCIPAL AMOUNT OF FUNDED FIRST LIEN
OBLIGATIONS, PLUS THE AGGREGATE FACE AMOUNT OF LETTERS OF CREDIT, IF ANY, ISSUED
UNDER THE FIRST LIEN CREDIT AGREEMENT AND NOT REIMBURSED, PLUS THE AGGREGATE
PRINCIPAL AMOUNT OF UNFUNDED COMMITMENTS UNDER THE FIRST LIEN CREDIT AGREEMENT
(COLLECTIVELY, THE “FIRST LIEN OBLIGATIONS AMOUNT”), AT ANY DATE OF
DETERMINATION NO LONGER CONSTITUTE AT LEAST 15% OF THE SUM OF (I) THE FIRST LIEN
OBLIGATIONS AMOUNT AND (II) THE PRINCIPAL AMOUNT OF FUNDED SECOND LIEN
OBLIGATIONS (COLLECTIVELY, THE “SECOND LIEN OBLIGATIONS AMOUNT”), THEN ANY
AGREEMENT PROVIDED FOR IN SECTION 5.1(A) ABOVE (EXCEPT FOR RELEASES GIVEN IN
CONNECTION WITH A DISPOSITION PERMITTED UNDER THE FIRST LIEN LOAN DOCUMENTS AND
THE SECOND LIEN DOCUMENTS) SHALL REQUIRE THE CONSENT OF FIRST LIEN CLAIMHOLDERS
AND SECOND LIEN CLAIMHOLDERS REPRESENTING IN THE AGGREGATE MORE THAN 50% OF THE
SUM OF (I) THE FIRST LIEN OBLIGATIONS AMOUNT AND (II) THE SECOND LIEN
OBLIGATIONS AMOUNT.

5.2          Insurance.  Unless and until the Discharge of First Lien
Obligations has occurred and after the occurrence and during the continuance of
an Event of Default under the First Lien Loan Documents, subject to the rights
of the Grantors under the First Lien Loan Documents, the First Lien Agent and
the First Lien Claimholders shall have the sole and exclusive right to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral. 
Unless and until the Discharge of First Lien Obligations has occurred and after
the occurrence and during the continuance of an Event of Default under the First
Lien Loan Documents, and subject to the rights of the Grantors under the First
Lien Loan Documents, all proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if with respect to the
Collateral shall be paid to the First Lien Agent for the benefit of the First
Lien Claimholders pursuant to the terms of the First Lien Loan Documents
(including for purposes of cash collateralization of letters of credit) and
thereafter, to the extent no First Lien Obligations are outstanding and after
the occurrence and during the continuance of an Event of Default under the
Second Lien Documents, and subject to the rights of the Grantors under the
Second Lien Documents, to the Second Lien

17


--------------------------------------------------------------------------------


Trustee for the benefit of the Second Lien Claimholders to the extent required
under the Second Lien Collateral Documents and then, to the extent no Second
Lien Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct.  Until the Discharge of First Lien Obligations has
occurred, if the Second Lien Trustee or any Second Lien Claimholders shall, at
any time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and promptly pay such proceeds over to the First Lien Agent in accordance with
the terms of Section 4.2.


5.3          AMENDMENTS TO FIRST LIEN LOAN DOCUMENTS AND SECOND LIEN DOCUMENTS


(A)           THE FIRST LIEN LOAN DOCUMENTS MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED IN ACCORDANCE WITH THEIR TERMS AND THE FIRST LIEN CREDIT
AGREEMENT MAY BE REFINANCED, IN EACH CASE, WITHOUT NOTICE TO, OR THE CONSENT OF,
THE SECOND LIEN TRUSTEE OR THE SECOND LIEN CLAIMHOLDERS, ALL WITHOUT AFFECTING
THE LIEN SUBORDINATION OR OTHER PROVISIONS OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT (X) THE HOLDERS OF SUCH REFINANCING DEBT BIND THEMSELVES IN A WRITING
ADDRESSED TO THE SECOND LIEN TRUSTEE (FOR THE BENEFIT OF THE SECOND LIEN
CLAIMHOLDERS) TO THE TERMS OF THIS AGREEMENT AND (Y) ANY SUCH AMENDMENT,
SUPPLEMENT, MODIFICATION OR REFINANCING SHALL NOT:

(I)            CONTRAVENE THE PROVISIONS OF THIS AGREEMENT;

(II)           INCREASE THE THEN OUTSTANDING FIRST LIEN OBLIGATIONS AMOUNT IN
EXCESS OF THE CAP AMOUNT;

(III)          INCREASE THE “APPLICABLE MARGIN” OR SIMILAR COMPONENT OF THE
INTEREST RATE BY MORE THAN 3.0% PER ANNUM (EXCLUDING INCREASES (A) RESULTING
FROM APPLICATION OF THE PRICING GRID SET FORTH IN THE FIRST LIEN CREDIT
AGREEMENT AS IN EFFECT ON THE DATE HEREOF OR (B) RESULTING FROM THE ACCRUAL OF
INTEREST AT THE DEFAULT RATE); OR

(IV)          EXTEND THE SCHEDULED MATURITY OF THE FIRST LIEN CREDIT AGREEMENT
OR ANY REFINANCING THEREOF BEYOND THE SCHEDULED MATURITY OF THE SECOND LIEN
INDENTURE OR ANY REFINANCING THEREOF.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE FIRST LIEN AGENT, NO
SECOND LIEN DOCUMENT MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED OR
ENTERED INTO TO THE EXTENT SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION, OR THE
TERMS OF ANY NEW SECOND LIEN DOCUMENT, WOULD:

(I)            CONTRAVENE THE PROVISIONS OF THIS AGREEMENT;

(II)           INCREASE THE “APPLICABLE MARGIN” OR SIMILAR COMPONENT OF THE
INTEREST RATE BY MORE THAN 3.0% PER ANNUM (EXCLUDING INCREASES RESULTING FROM
THE ACCRUAL OF INTEREST AT THE DEFAULT RATE);

(III)          CHANGE (TO EARLIER DATES) ANY DATES UPON WHICH PAYMENTS OF
PRINCIPAL OR INTEREST ARE DUE THEREON;

18


--------------------------------------------------------------------------------


(IV)          CHANGE ANY DEFAULT OR EVENT OF DEFAULT THEREUNDER IN A MANNER
ADVERSE IN ANY MATERIAL RESPECT TO THE FIRST LIEN LENDERS;

(V)           CHANGE THE REDEMPTION, PREPAYMENT OR DEFEASANCE PROVISIONS THEREOF
IN A MANNER ADVERSE IN ANY MATERIAL RESPECT TO THE FIRST LIEN LENDERS; OR

(VI)          INCREASE THE OBLIGATIONS OF THE COMPANY OR ANY GRANTOR THEREUNDER,
OTHER THAN THE INCREASE IN INTEREST PERMITTED IN SUBCLAUSE (II) ABOVE AND OTHER
THAN THE CAPITALIZATION OF PIK INTEREST, OR CONFER ANY ADDITIONAL RIGHTS ON THE
SECOND LIEN HOLDERS WHICH WOULD BE ADVERSE IN ANY MATERIAL RESPECT TO THE FIRST
LIEN LENDERS.

The Second Lien Indenture may be Refinanced to the extent the terms and
conditions of such Refinancing Indebtedness satisfy the requirements for
amendments to the Second Lien Documents set forth in Section 5.3(b) above and do
not (x) shorten the maturity or weighted average life to maturity of the
principal amount thereof outstanding immediately prior to such Refinancing or
(y) change the direct or contingent obligors with respect thereto, provided that
the terms of such Refinancing Indebtedness are not materially less advantageous
to the First Lien Lenders than those of the Second Lien Indenture and the
holders of such Refinancing Indebtedness bind themselves in a writing addressed
to the First Lien Agent (for the benefit of the First Lien Claimholders) to the
terms of this Agreement.


(C)           THE COMPANY AGREES THAT EACH SECOND LIEN COLLATERAL DOCUMENT SHALL
INCLUDE THE FOLLOWING LANGUAGE (OR LANGUAGE TO SIMILAR EFFECT APPROVED BY THE
FIRST LIEN AGENT):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Trustee pursuant to this Agreement and the exercise
of any right or remedy by the Second Lien Trustee hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of April 2, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Protection One Alarm Monitoring, Inc., a
Delaware corporation (the “Company”), Protection One, Inc. (“Holdings”), Bear
Stearns Corporate Lending Inc. (“BSCL”), as First Lien Agent and Wells Fargo
Bank, N.A., as Second Lien Trustee and certain other persons party or that may
become party thereto from time to time.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

In addition, the Company agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Agent may
reasonably request to reflect the subordination of such Second Lien Mortgage to
the First Lien Collateral Document covering such Collateral.

19


--------------------------------------------------------------------------------



(D)           IN THE EVENT ANY FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS
AND THE RELEVANT GRANTOR ENTER INTO ANY AMENDMENT, WAIVER OR CONSENT IN RESPECT
OF ANY OF THE FIRST LIEN COLLATERAL DOCUMENTS FOR THE PURPOSE OF ADDING TO, OR
DELETING FROM, OR WAIVING OR CONSENTING TO ANY DEPARTURES FROM ANY PROVISIONS
OF, ANY FIRST LIEN COLLATERAL DOCUMENT OR CHANGING IN ANY MANNER THE RIGHTS OF
THE FIRST LIEN AGENT, SUCH FIRST LIEN CLAIMHOLDERS, THE COMPANY OR ANY OTHER
GRANTOR THEREUNDER, THEN SUCH AMENDMENT, WAIVER OR CONSENT SHALL APPLY
AUTOMATICALLY TO ANY COMPARABLE PROVISION OF THE COMPARABLE SECOND LIEN
COLLATERAL DOCUMENT WITHOUT THE CONSENT OF THE SECOND LIEN TRUSTEE OR THE SECOND
LIEN CLAIMHOLDERS AND WITHOUT ANY ACTION BY THE SECOND LIEN TRUSTEE, THE COMPANY
OR ANY OTHER GRANTOR, PROVIDED, THAT:

(I)            NO SUCH AMENDMENT, WAIVER OR CONSENT SHALL HAVE THE EFFECT OF:

(A)          removing assets subject to the Lien of the Second Lien Collateral
Documents, except to the extent that a release of such Lien is permitted or
required by Section 5.1;

(B)           imposing duties on the Second Lien Trustee without its consent;

(C)           permitting other Liens on the Collateral not permitted under the
terms of the Second Lien Documents or Section 6; or

(D)          being prejudicial to the interests of the Second Lien Claimholders
to a greater extent than the First Lien Claimholders; and

(II)           NOTICE OF SUCH AMENDMENT, WAIVER OR CONSENT SHALL HAVE BEEN GIVEN
TO THE SECOND LIEN TRUSTEE WITHIN TEN BUSINESS DAYS AFTER THE EFFECTIVE DATE OF
SUCH AMENDMENT, WAIVER OR CONSENT.


5.4          BAILEE FOR PERFECTION.  (A)  THE FIRST LIEN AGENT AGREES TO HOLD
THAT PART OF THE COLLATERAL THAT IS IN ITS POSSESSION OR CONTROL (OR IN THE
POSSESSION OR CONTROL OF ITS AGENTS OR BAILEES) TO THE EXTENT THAT POSSESSION OR
CONTROL THEREOF IS TAKEN TO PERFECT A LIEN THEREON UNDER THE UCC (SUCH
COLLATERAL BEING THE “PLEDGED COLLATERAL”) AS COLLATERAL AGENT FOR THE FIRST
LIEN CLAIMHOLDERS AND AS BAILEE FOR THE SECOND LIEN TRUSTEE (SUCH BAILMENT BEING
INTENDED, AMONG OTHER THINGS, TO SATISFY THE REQUIREMENTS OF SECTIONS
8-301(A)(2) AND 9-313(C) OF THE UCC) AND ANY ASSIGNEE OF THE SECOND LIEN TRUSTEE
SOLELY FOR THE PURPOSE OF PERFECTING THE SECURITY INTEREST GRANTED UNDER THE
FIRST LIEN LOAN DOCUMENTS AND THE SECOND LIEN DOCUMENTS, RESPECTIVELY, SUBJECT
TO THE TERMS AND CONDITIONS OF THIS SECTION 5.4.


(B)           THE FIRST LIEN AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY
FIRST LIEN CLAIMHOLDER, THE SECOND LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDER
TO ENSURE THAT THE PLEDGED COLLATERAL IS GENUINE OR OWNED BY ANY OF THE GRANTORS
OR TO PRESERVE RIGHTS OR BENEFITS OF ANY PERSON EXCEPT AS EXPRESSLY SET FORTH IN
THIS SECTION 5.4.  THE DUTIES OR RESPONSIBILITIES OF THE FIRST LIEN AGENT UNDER
THIS SECTION 5.4 SHALL BE LIMITED SOLELY TO HOLDING THE PLEDGED COLLATERAL AS
BAILEE IN ACCORDANCE WITH THIS SECTION 5.4 AND DELIVERING

20


--------------------------------------------------------------------------------



THE PLEDGED COLLATERAL UPON A DISCHARGE OF FIRST LIEN OBLIGATIONS AS PROVIDED IN
PARAGRAPH (D) BELOW.


(C)           THE FIRST LIEN AGENT ACTING PURSUANT TO THIS SECTION 5.4 SHALL NOT
HAVE BY REASON OF THE FIRST LIEN COLLATERAL DOCUMENTS, THE SECOND LIEN
COLLATERAL DOCUMENTS, THIS AGREEMENT OR ANY OTHER DOCUMENT A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY FIRST LIEN CLAIMHOLDER, THE SECOND LIEN TRUSTEE
OR ANY SECOND LIEN CLAIMHOLDER.


(D)           UPON THE DISCHARGE OF FIRST LIEN OBLIGATIONS UNDER THE FIRST LIEN
LOAN DOCUMENTS TO WHICH THE FIRST LIEN AGENT IS A PARTY, THE FIRST LIEN AGENT
SHALL DELIVER THE REMAINING PLEDGED COLLATERAL IN ITS POSSESSION (IF ANY)
TOGETHER WITH ANY NECESSARY ENDORSEMENTS, FIRST, TO THE SECOND LIEN TRUSTEE IF
ANY SECOND LIEN OBLIGATIONS REMAIN OUTSTANDING, AND SECOND, TO THE COMPANY IF NO
FIRST LIEN OBLIGATIONS OR SECOND LIEN OBLIGATIONS REMAIN OUTSTANDING (IN EACH
CASE, SO AS TO ALLOW SUCH PERSON TO OBTAIN POSSESSION OR CONTROL OF SUCH PLEDGED
COLLATERAL).  THE FIRST LIEN AGENT FURTHER AGREES TO TAKE ALL OTHER ACTION
REASONABLY REQUESTED BY THE SECOND LIEN TRUSTEE, AT THE EXPENSE OF THE COMPANY,
IN CONNECTION WITH THE SECOND LIEN TRUSTEE OBTAINING A FIRST-PRIORITY INTEREST
IN THE COLLATERAL OR AS A COURT OF COMPETENT JURISDICTION MAY OTHERWISE DIRECT.

5.5          When Discharge of First Lien Obligations Deemed to Not Have
Occurred.  If, at any time after the Discharge of First Lien Obligations has
occurred, the Company thereafter enters into any Refinancing of any First Lien
Loan Document evidencing a First Lien Obligation which Refinancing is permitted
by the Second Lien Documents, then such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice (as defined below) is
delivered to the Second Lien Trustee in accordance with the next sentence, the
obligations under such Refinancing of the First Lien Loan Document shall
automatically be treated as First Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Agent under such First Lien
Loan Documents shall be the First Lien Agent for all purposes of this
Agreement.  Upon receipt of a notice (the “New First Lien Debt Notice”) stating
that the Company has entered into a new First Lien Loan Document (which notice
shall include the identity of the new first lien collateral agent, such agent,
the “New Agent”), the Second Lien Trustee shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such New Agent shall reasonably request in order to provide to
the New Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement and (b) deliver to the New
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow the New Agent to obtain control of such Pledged
Collateral).  The New Agent shall agree in a writing addressed to the Second
Lien Trustee and the Second Lien Claimholders to be bound by the terms of this
Agreement.  If the new First Lien Obligations under the new First Lien Loan
Documents are secured by assets of the Grantors constituting Collateral that do
not also secure the Second Lien Obligations, then the Second Lien Obligations
shall be secured at

21


--------------------------------------------------------------------------------


such time by a second priority Lien on such assets to the same extent provided
in the Second Lien Collateral Documents and this Agreement.

5.6          Purchase Right.  Without prejudice to the enforcement of the First
Lien Claimholders remedies, the First Lien Claimholders agree (a) in the absence
of Exigent Circumstances, at least five (5) Business Days before any Option
Event or (b) in the case of Exigent Circumstances, such shorter period prior to
or following any Option Event as may be dictated by such circumstances in the
sole judgment of the First Lien Claimholders (but in any event within five (5)
Business Days following such Option Event), the First Lien Claimholders will
offer the Second Lien Claimholders the option to purchase the entire aggregate
amount of outstanding First Lien Obligations (including unfunded commitments
under the First Lien Credit Agreement) at par (without regard to any prepayment
penalty or premium), without warranty or representation or recourse, on a pro
rata basis across First Lien Claimholders.  The Second Lien Claimholders shall
irrevocably accept or reject such offer within fifteen (15) Business Days of the
receipt thereof and the parties shall endeavor to close promptly thereafter.  If
the Second Lien Claimholders accept such offer, it shall be exercised pursuant
to documentation mutually acceptable to each of the First Lien Agent and the
Second Lien Trustee.  If the Second Lien Claimholders reject such offer (or do
not so irrevocably accept such offer within the required timeframe), the First
Lien Claimholders shall have no further obligations pursuant to this Section 5.6
and may take any further actions in their sole discretion in accordance with the
First Lien Loan Documents and this Agreement.


SECTION 6.  INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1          Finance and Sale Issues.  Until the Discharge of First Lien
Obligations has occurred, if the Company or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the First Lien Agent shall
desire to permit (a) the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), on which the First Lien Agent or any
other creditor has a Lien or (b) the Company or any other Grantor to obtain
financing, whether from the First Lien Claimholders or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”), then the Second Lien Trustee, on behalf of itself and the Second
Lien Claimholders, agrees that it will raise no objection to such Cash
Collateral use or DIP Financing and to the extent the Liens securing the First
Lien Obligations are subordinated to or pari passu with such DIP Financing, the
Second Lien Trustee will consent to the subordination of its Liens on the
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the First Lien Agent or
to the extent permitted by Section 6.3); provided that, the foregoing shall not
prevent the Second Lien Claimholders from (i) objecting to any provision in any
DIP Financing setting or otherwise determining the terms of a plan of
reorganization which must be or may be included in a plan of reorganization
under Section 1123 of the Bankruptcy Code; however, this clause (i) shall not
apply with respect to such terms to the extent such terms are contemplated under
Section 364 of the Bankruptcy Code or (ii) proposing any other DIP Financing to
the Company in any Insolvency or Liquidation Proceeding; provided, further that,
the aggregate principal amount of the DIP Financing plus the aggregate
outstanding

22


--------------------------------------------------------------------------------


principal amount of  First Lien Obligations plus the aggregate face amount of
any letters of credit issued and not reimbursed under the First Lien Credit
Agreement does not exceed the Cap Amount and the Second Lien Trustee and the
Second Lien Claimholders retain the right to object to any ancillary agreements
or arrangements regarding Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests.  The Second Lien Trustee on behalf of
the Second Lien Claimholders, agrees that it will not raise any objection or
oppose a motion to sell or otherwise dispose of any Collateral free and clear of
its Liens or other claims under Section 363 of the Bankruptcy Code if the
requisite First Lien Claimholders have consented to such sale or disposition of
such assets, and such motion does not impair the rights of the Second Lien
Claimholders under Section 363(k) of the Bankruptcy Code (notwithstanding the
above, the Second Lien Trustee, on behalf of the Second Lien Claimholders, may
object to or otherwise oppose such motion if such motion impairs in any way the
rights of the Second Lien Claimholders under Section 363(k)); provided that, the
Cap Amount shall be reduced by an amount equal to the net cash proceeds of such
sale or other disposition which are used to pay the principal or face amount of
the First Lien Obligations.

6.2          Relief from the Automatic Stay.  Until the Discharge of First Lien
Obligations has occurred, the Second Lien Trustee, on behalf of itself and the
Second Lien Claimholders, agrees that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral without the
prior written consent of the First Lien Agent, unless a motion for adequate
protection permitted under Section 6.3 has been denied by the Bankruptcy Court.

6.3          Adequate Protection.


(A)           THE SECOND LIEN TRUSTEE, ON BEHALF OF ITSELF AND THE SECOND LIEN
CLAIMHOLDERS, AGREES THAT NONE OF THEM SHALL CONTEST (OR SUPPORT ANY OTHER
PERSON CONTESTING):

(I)            ANY REQUEST BY THE FIRST LIEN AGENT OR THE FIRST LIEN
CLAIMHOLDERS FOR ADEQUATE PROTECTION; OR

(II)           ANY OBJECTION BY THE FIRST LIEN AGENT OR THE FIRST LIEN
CLAIMHOLDERS TO ANY MOTION, RELIEF, ACTION OR PROCEEDING BASED ON THE FIRST LIEN
AGENT OR THE FIRST LIEN CLAIMHOLDERS CLAIMING A LACK OF ADEQUATE PROTECTION.


(B)           NOTWITHSTANDING THE FOREGOING PROVISIONS IN THIS SECTION 6.3, IN
ANY INSOLVENCY OR LIQUIDATION PROCEEDING:

(I)            IF THE FIRST LIEN CLAIMHOLDERS (OR ANY SUBSET THEREOF) ARE
GRANTED ADEQUATE PROTECTION IN THE FORM OF ADDITIONAL COLLATERAL IN CONNECTION
WITH ANY CASH COLLATERAL USE OR DIP FINANCING, THEN THE SECOND LIEN TRUSTEE, ON
BEHALF OF ITSELF OR ANY OF THE SECOND LIEN CLAIMHOLDERS, MAY SEEK OR REQUEST
ADEQUATE PROTECTION IN THE FORM OF A LIEN ON SUCH ADDITIONAL COLLATERAL, WHICH
LIEN WILL BE SUBORDINATED TO THE LIENS SECURING THE FIRST LIEN OBLIGATIONS AND
SUCH CASH

23


--------------------------------------------------------------------------------


COLLATERAL USE OR DIP FINANCING (AND ALL OBLIGATIONS RELATING THERETO) ON THE
SAME BASIS AS THE OTHER LIENS SECURING THE SECOND LIEN OBLIGATIONS ARE SO
SUBORDINATED TO THE FIRST LIEN OBLIGATIONS UNDER THIS AGREEMENT; AND

(II)           IN THE EVENT THE SECOND LIEN TRUSTEE, ON BEHALF OF ITSELF OR ANY
OF THE SECOND LIEN CLAIMHOLDERS, SEEKS OR REQUESTS ADEQUATE PROTECTION IN
RESPECT OF SECOND LIEN OBLIGATIONS AND SUCH ADEQUATE PROTECTION IS GRANTED IN
THE FORM OF ADDITIONAL COLLATERAL, THEN THE SECOND LIEN TRUSTEE, ON BEHALF OF
ITSELF OR ANY OF THE SECOND LIEN CLAIMHOLDERS, AGREES THAT IT WILL NOT OBJECT TO
THE FIRST LIEN AGENT BEING GRANTED A SENIOR LIEN ON SUCH ADDITIONAL COLLATERAL
AS SECURITY FOR THE FIRST LIEN OBLIGATIONS AND FOR ANY CASH COLLATERAL USE OR
DIP FINANCING PROVIDED BY THE FIRST LIEN CLAIMHOLDERS AND THAT ANY LIEN ON SUCH
ADDITIONAL COLLATERAL SECURING THE SECOND LIEN OBLIGATIONS SHALL BE SUBORDINATED
TO THE LIEN ON SUCH COLLATERAL SECURING THE FIRST LIEN OBLIGATIONS AND ANY SUCH
DIP FINANCING PROVIDED BY THE FIRST LIEN CLAIMHOLDERS (AND ALL OBLIGATIONS
RELATING THERETO) AND TO ANY OTHER LIENS GRANTED TO THE FIRST LIEN CLAIMHOLDERS
AS ADEQUATE PROTECTION ON THE SAME BASIS AS THE OTHER LIENS SECURING THE SECOND
LIEN OBLIGATIONS ARE SO SUBORDINATED TO SUCH FIRST LIEN OBLIGATIONS UNDER THIS
AGREEMENT.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTION 6.1 OR IN
CONNECTION WITH THE EXERCISE OF REMEDIES WITH RESPECT TO THE COLLATERAL, NOTHING
HEREIN SHALL LIMIT THE RIGHTS OF THE SECOND LIEN TRUSTEE OR THE SECOND LIEN
CLAIMHOLDERS FROM SEEKING ADEQUATE PROTECTION WITH RESPECT TO THEIR RIGHTS IN
THE COLLATERAL IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING (INCLUDING ADEQUATE
PROTECTION IN THE FORM OF PERIODIC CASH PAYMENTS, PERIODIC CASH PAYMENTS OF
INTEREST OR OTHERWISE).

6.4          No Waiver.  Subject to Sections 3.1(a) and (d), nothing contained
herein shall prohibit or in any way limit the First Lien Agent or any First Lien
Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Second Lien Trustee or any of the Second
Lien Claimholders, including the seeking by the Second Lien Trustee or any
Second Lien Claimholders of adequate protection or the asserting by the Second
Lien Trustee or any Second Lien Claimholders of any of its rights and remedies
under the Second Lien Documents or otherwise.

6.5          Avoidance Issues.  If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations  (a “Recovery”), then such First Lien Claimholders shall
be entitled to a reinstatement of First Lien Obligations with respect to all
such recovered amounts, and the Discharge of First Lien Obligations shall be
deemed not to have occurred for all purposes hereunder.  If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement.

6.6          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar

24


--------------------------------------------------------------------------------


dispositive restructuring plan, both on account of First Lien Obligations and on
account of Second Lien Obligations, then, to the extent the debt obligations
distributed on account of the First Lien Obligations and on account of the
Second Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.


6.7          POST-PETITION INTEREST.  (A)  NEITHER THE SECOND LIEN TRUSTEE NOR
ANY SECOND LIEN CLAIMHOLDER SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM BY THE
FIRST LIEN AGENT OR ANY FIRST LIEN CLAIMHOLDER FOR ALLOWANCE IN ANY INSOLVENCY
OR LIQUIDATION PROCEEDING OF FIRST LIEN OBLIGATIONS CONSISTING OF POST-PETITION
INTEREST, FEES, COSTS, CHARGES OR EXPENSES TO THE EXTENT OF THE VALUE OF ANY
FIRST LIEN CLAIMHOLDER’S LIEN, WITHOUT REGARD TO THE EXISTENCE OF THE LIEN OF
THE SECOND LIEN TRUSTEE ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS ON THE
COLLATERAL.


(B)           NEITHER THE FIRST LIEN AGENT NOR ANY OTHER FIRST LIEN CLAIMHOLDER
SHALL OPPOSE OR SEEK TO CHALLENGE ANY CLAIM BY THE SECOND LIEN TRUSTEE OR ANY
SECOND LIEN CLAIMHOLDER FOR ALLOWANCE IN ANY INSOLVENCY OR LIQUIDATION
PROCEEDING OF SECOND LIEN OBLIGATIONS CONSISTING OF POST-PETITION INTEREST,
FEES, COSTS, CHARGES OR EXPENSES TO THE EXTENT OF THE VALUE OF THE LIEN OF THE
SECOND LIEN TRUSTEE ON BEHALF OF THE SECOND LIEN CLAIMHOLDERS ON THE COLLATERAL
(AFTER TAKING INTO ACCOUNT THE FIRST LIEN COLLATERAL).

6.8          Waiver.  The Second Lien Trustee, for itself and on behalf of the
Second Lien Claimholders, waives any claim it may hereafter have against any
First Lien Claimholder arising out of the election of any First Lien Claimholder
of the application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of
any Cash Collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding, in each case to the extent any such action is not in contravention
of this Agreement.

6.9          Separate Grants of Security and Separate Classification.  The
Second Lien Trustee, for itself and on behalf of the Second Lien Claimholders,
and the First Lien Agent for itself and on behalf of the First Lien
Claimholders, acknowledges and agrees that:  (a) the grants of Liens pursuant to
the First Lien Collateral Documents and the Second Lien Collateral Documents
constitute two separate and distinct grants of Liens; and (b) because of, among
other things, their differing rights in the Collateral, the Second Lien
Obligations are fundamentally different from the First Lien Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding.  To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the First Lien Claimholders and the Second Lien Claimholders in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each of the parties
hereto hereby acknowledges and agrees that, subject to Sections 2.1 and 4.1, all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders), the First Lien Claimholders shall be entitled

25


--------------------------------------------------------------------------------


to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, including any additional interest payable pursuant to
the First Lien Credit Agreement, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution of Collateral or the proceeds of the Collateral is made in respect
of the claims held by the Second Lien Claimholders, with the Second Lien
Trustee, for itself and on behalf of the Second Lien Claimholders, hereby
acknowledging and agreeing to turn over to the First Lien Agent, for itself and
on behalf of the First Lien Claimholders, proceeds of Collateral or the
Collateral otherwise received or receivable by them.


SECTION 7.  RELIANCE; WAIVERS; ETC.

7.1          Reliance.  Other than any reliance on the terms of this Agreement,
the First Lien Agent, on behalf of itself and the First Lien Claimholders,
acknowledges that it and such First Lien Claimholders have, independently and
without reliance on the Second Lien Trustee or any Second Lien Claimholders, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into such First Lien Loan Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the First Lien Loan
Documents or this Agreement.  The Second Lien Trustee, on behalf of itself and
the Second Lien Claimholders, acknowledges that it and the Second Lien
Claimholders have not relied on the First Lien Agent or any First Lien
Claimholder or any documentation or information provided by them, in making any
credit analysis or decision to enter into the Second Lien Documents and be bound
by the terms of this Agreement and they will continue not to rely o the First
Lien Agent or any First Lien Claimholder in making credit decisions, if
any, and in taking or not taking any action under the Second Lien Documents or
this Agreement.

7.2          No Warranties or Liability.  The First Lien Agent, on behalf of
itself and the First Lien Claimholders, acknowledges and agrees that the Second
Lien Trustee and the Second Lien Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.  Except as otherwise provided herein, the Second Lien
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under the Second Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate.  Except as
otherwise provided herein, the Second Lien Trustee, on behalf of itself and the
Second Lien Claimholders, acknowledges and agrees that the First Lien Agent and
the First Lien Claimholders have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First Lien Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided herein, the First Lien Claimholders
will be entitled to manage and supervise their respective loans and extensions
of credit under their respective First Lien Loan Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate.  The
Second Lien Trustee

26


--------------------------------------------------------------------------------


and the Second Lien Claimholders shall have no duty to the First Lien Agent or
any of the First Lien Claimholders, and the First Lien Agent and the First Lien
Claimholders shall have no duty to the Second Lien Trustee or any of the Second
Lien Claimholders, to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any other Grantor (including the First
Lien Loan Documents and the Second Lien Documents), regardless of any knowledge
thereof which they may have or be charged with.


7.3          NO WAIVER OF LIEN PRIORITIES.  (A)  NO RIGHT OF THE FIRST LIEN
CLAIMHOLDERS, THE FIRST LIEN AGENT OR ANY OF THEM TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY FIRST LIEN LOAN DOCUMENT SHALL AT ANY TIME IN ANY WAY BE
PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF THE COMPANY
OR ANY OTHER GRANTOR OR BY ANY ACT OR FAILURE TO ACT BY ANY FIRST LIEN
CLAIMHOLDER OR THE FIRST LIEN AGENT, OR BY ANY NONCOMPLIANCE BY ANY PERSON WITH
THE TERMS, PROVISIONS AND COVENANTS OF THIS AGREEMENT, ANY OF THE FIRST LIEN
LOAN DOCUMENTS OR ANY OF THE SECOND LIEN DOCUMENTS, REGARDLESS OF ANY KNOWLEDGE
THEREOF WHICH THE FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS, OR ANY OF
THEM, MAY HAVE OR BE OTHERWISE CHARGED WITH.


(B)           WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING
PARAGRAPH (BUT SUBJECT TO THE RIGHTS OF THE COMPANY AND THE OTHER GRANTORS UNDER
THE FIRST LIEN LOAN DOCUMENTS AND SUBJECT TO THE PROVISIONS OF SECTION 5.3(A)),
THE FIRST LIEN CLAIMHOLDERS, THE FIRST LIEN AGENT AND ANY OF THEM MAY, AT ANY
TIME AND FROM TIME TO TIME IN ACCORDANCE WITH THE FIRST LIEN LOAN DOCUMENTS
AND/OR APPLICABLE LAW, WITHOUT THE CONSENT OF, OR NOTICE TO, THE SECOND LIEN
TRUSTEE OR ANY SECOND LIEN CLAIMHOLDERS, WITHOUT INCURRING ANY LIABILITIES TO
THE SECOND LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDERS AND WITHOUT IMPAIRING OR
RELEASING THE LIEN PRIORITIES AND OTHER BENEFITS PROVIDED IN THIS AGREEMENT
(EVEN IF ANY RIGHT OF SUBROGATION OR OTHER RIGHT OR REMEDY OF THE SECOND LIEN
TRUSTEE OR ANY SECOND LIEN CLAIMHOLDERS IS AFFECTED, IMPAIRED OR EXTINGUISHED
THEREBY) DO ANY ONE OR MORE OF THE FOLLOWING:

(I)            CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OR CHANGE OR EXTEND
THE TIME OF PAYMENT OF, OR AMEND, RENEW, EXCHANGE, INCREASE OR ALTER, THE TERMS
OF ANY OF THE FIRST LIEN OBLIGATIONS OR ANY LIEN ON ANY FIRST LIEN COLLATERAL OR
GUARANTEE THEREOF OR ANY LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR, OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF (INCLUDING ANY
INCREASE IN OR EXTENSION OF THE FIRST LIEN OBLIGATIONS, WITHOUT ANY RESTRICTION
AS TO THE TENOR OR TERMS OF ANY SUCH INCREASE OR EXTENSION) OR OTHERWISE AMEND,
RENEW, EXCHANGE, EXTEND, MODIFY OR SUPPLEMENT IN ANY MANNER ANY LIENS HELD BY
THE FIRST LIEN AGENT OR ANY OF THE FIRST LIEN CLAIMHOLDERS, THE FIRST LIEN
OBLIGATIONS OR ANY OF THE FIRST LIEN LOAN DOCUMENTS; PROVIDED THAT ANY SUCH
INCREASE IN THE FIRST LIEN OBLIGATIONS SHALL NOT INCREASE THE FIRST LIEN
OBLIGATIONS AMOUNT IN EXCESS OF THE CAP AMOUNT;

(II)           SELL, EXCHANGE, RELEASE, SURRENDER, REALIZE UPON, ENFORCE OR
OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PART OF THE FIRST LIEN
COLLATERAL OR ANY LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR TO THE FIRST

27


--------------------------------------------------------------------------------


LIEN CLAIMHOLDERS OR THE FIRST LIEN AGENT, OR ANY LIABILITY INCURRED DIRECTLY OR
INDIRECTLY IN RESPECT THEREOF;

(III)          SETTLE OR COMPROMISE ANY FIRST LIEN OBLIGATION OR ANY OTHER
LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR OR ANY SECURITY THEREFOR OR ANY
LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF AND APPLY ANY SUMS
BY WHOMSOEVER PAID AND HOWEVER REALIZED TO ANY LIABILITY (INCLUDING THE FIRST
LIEN OBLIGATIONS) IN ANY MANNER OR ORDER; AND

(IV)          EXERCISE OR DELAY IN OR REFRAIN FROM EXERCISING ANY RIGHT OR
REMEDY AGAINST THE COMPANY OR ANY SECURITY OR ANY OTHER GRANTOR OR ANY OTHER
PERSON, ELECT ANY REMEDY AND OTHERWISE DEAL FREELY WITH THE COMPANY, ANY OTHER
GRANTOR OR ANY FIRST LIEN COLLATERAL AND ANY SECURITY AND ANY GUARANTOR OR ANY
LIABILITY OF THE COMPANY OR ANY OTHER GRANTOR TO THE FIRST LIEN CLAIMHOLDERS OR
ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, THE SECOND LIEN TRUSTEE, ON
BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS, ALSO AGREES THAT THE FIRST
LIEN CLAIMHOLDERS AND THE FIRST LIEN AGENT SHALL HAVE NO LIABILITY TO THE SECOND
LIEN TRUSTEE OR ANY SECOND LIEN CLAIMHOLDERS, AND THE SECOND LIEN TRUSTEE, ON
BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS, HEREBY WAIVES ANY CLAIM
AGAINST ANY FIRST LIEN CLAIMHOLDER OR THE FIRST LIEN AGENT, ARISING OUT OF ANY
AND ALL ACTIONS WHICH THE FIRST LIEN CLAIMHOLDERS OR THE FIRST LIEN AGENT MAY
TAKE OR PERMIT OR OMIT TO TAKE WITH RESPECT TO:

(I)            THE FIRST LIEN LOAN DOCUMENTS (OTHER THAN ANY SUCH ACTION WHICH
THE FIRST LIEN AGENT IS SPECIFICALLY REQUIRED BY THE TERMS OF THIS AGREEMENT TO
TAKE, PERMIT, OR REFRAIN FROM TAKING);

(II)           THE COLLECTION OF THE FIRST LIEN OBLIGATIONS; OR

(III)          THE FORECLOSURE UPON, OR SALE, LIQUIDATION OR OTHER DISPOSITION
OF, ANY FIRST LIEN COLLATERAL.

THE SECOND LIEN TRUSTEE, ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS,
AGREES THAT THE FIRST LIEN CLAIMHOLDERS AND THE FIRST LIEN AGENT HAVE NO DUTY TO
THEM IN RESPECT OF THE MAINTENANCE OR PRESERVATION OF THE FIRST LIEN COLLATERAL,
THE FIRST LIEN OBLIGATIONS OR OTHERWISE.


(D)           UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS, THE SECOND LIEN
TRUSTEE, ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS, AGREES NOT TO
ASSERT AND HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
DEMAND, REQUEST, PLEAD OR OTHERWISE ASSERT OR OTHERWISE CLAIM THE BENEFIT OF,
ANY MARSHALLING, APPRAISAL, VALUATION OR OTHER SIMILAR RIGHT THAT MAY OTHERWISE
BE AVAILABLE UNDER APPLICABLE LAW WITH RESPECT TO THE COLLATERAL OR ANY OTHER
SIMILAR RIGHTS A JUNIOR SECURED CREDITOR MAY HAVE UNDER APPLICABLE LAW.

7.4          Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Agent and the First Lien Claimholders and the
Second Lien

28


--------------------------------------------------------------------------------


Trustee and the Second Lien Claimholders, respectively, hereunder shall remain
in full force and effect irrespective of:


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY FIRST LIEN LOAN
DOCUMENT OR ANY SECOND LIEN DOCUMENT, OR ANY LACK OF PERFECTION OF ANY LIEN HELD
BY THE FIRST LIEN AGENT OR THE SECOND LIEN TRUSTEE;


(B)           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ANY
CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERMS OF, ALL
OR ANY OF THE FIRST LIEN OBLIGATIONS OR SECOND LIEN OBLIGATIONS, OR ANY
AMENDMENT OR WAIVER OR OTHER MODIFICATION, INCLUDING ANY INCREASE IN THE AMOUNT
THEREOF, WHETHER BY COURSE OF CONDUCT OR OTHERWISE, OF THE TERMS OF ANY FIRST
LIEN LOAN DOCUMENT OR ANY SECOND LIEN DOCUMENT;


(C)           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ANY
EXCHANGE OF ANY SECURITY INTEREST IN ANY COLLATERAL OR ANY OTHER COLLATERAL, OR
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION, WHETHER IN WRITING OR BY COURSE OF
CONDUCT OR OTHERWISE, OF ALL OR ANY OF THE FIRST LIEN OBLIGATIONS OR SECOND LIEN
OBLIGATIONS OR ANY GUARANTEE THEREOF;


(D)           THE COMMENCEMENT OF ANY INSOLVENCY OR LIQUIDATION PROCEEDING IN
RESPECT OF THE COMPANY OR ANY OTHER GRANTOR; OR


(E)           ANY OTHER CIRCUMSTANCES WHICH OTHERWISE MIGHT CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, THE COMPANY OR ANY OTHER GRANTOR IN RESPECT OF
THE FIRST LIEN AGENT, THE FIRST LIEN OBLIGATIONS, ANY FIRST LIEN CLAIMHOLDER,
THE SECOND LIEN TRUSTEE, THE SECOND LIEN OBLIGATIONS OR ANY SECOND LIEN
CLAIMHOLDER IN RESPECT OF THIS AGREEMENT.


SECTION 8.  MISCELLANEOUS.

8.1          Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of the other First Lien Loan Documents or the
other Second Lien Documents, the provisions of this Agreement shall govern and
control.

8.2          Effectiveness; Continuing Nature of this Agreement; Severability. 
This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Trustee or any Second Lien Claimholder, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon.  The Second Lien
Trustee, on behalf of itself and the Second Lien Claimholders, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.  The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such

29


--------------------------------------------------------------------------------


provision in any other jurisdiction.  All references to the Company or any other
Grantor shall include the Company or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.  This
Agreement shall terminate and be of no further force and effect:


(A)           WITH RESPECT TO THE FIRST LIEN AGENT, THE FIRST LIEN CLAIMHOLDERS
AND THE FIRST LIEN OBLIGATIONS, ON THE DATE OF DISCHARGE OF FIRST LIEN
OBLIGATIONS, SUBJECT TO THE RIGHTS OF THE FIRST LIEN CLAIMHOLDERS UNDER SECTION
6.5; AND


(B)           WITH RESPECT TO THE SECOND LIEN TRUSTEE, THE SECOND LIEN
CLAIMHOLDERS AND THE SECOND LIEN OBLIGATIONS, UPON THE LATER OF (1) THE DATE
UPON WHICH THE OBLIGATIONS UNDER THE SECOND LIEN INDENTURE TERMINATE IF THERE
ARE NO OTHER SECOND LIEN OBLIGATIONS OUTSTANDING ON SUCH DATE AND (2) IF THERE
ARE OTHER SECOND LIEN OBLIGATIONS OUTSTANDING ON SUCH DATE, THE DATE UPON WHICH
SUCH SECOND LIEN OBLIGATIONS TERMINATE.

8.3          Amendments; Waivers.  No amendment, modification or waiver of any
of the provisions of this Agreement by the Second Lien Trustee or the First Lien
Agent shall be deemed to be made unless the same shall be in writing signed on
behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time. 
Notwithstanding the foregoing, the Company shall not have any right to consent
to or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent its rights are affected (which includes, but is
not limited to any amendment to the Grantors’ ability to cause additional
obligations to constitute First Lien Obligations or Second Lien Obligations as
the Company may designate).

8.4          Information Concerning Financial Condition of the Company and its
Subsidiaries.  The First Lien Agent and the First Lien Claimholders, on the one
hand, and the Second Lien Claimholders and the Second Lien Trustee, on the other
hand, shall not be responsible to each other for keeping themselves informed (to
the extent, if any, required to do so by the First Lien Loan Documents or the
Second Lien Documents, respectively), of (a) the financial condition of the
Company and its Subsidiaries and all endorsers and/or guarantors of the First
Lien Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations.  The First Lien Agent and the First Lien Claimholders shall
have no duty to advise the Second Lien Trustee or any Second Lien Claimholder of
information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event the First Lien Agent or any of the
First Lien Claimholders, in its or their sole discretion, undertakes at any time
or from time to time to provide any such information to the Second Lien Trustee
or any Second Lien Claimholder, it or they shall be under no obligation:


(A)           TO MAKE, AND THE FIRST LIEN AGENT AND THE FIRST LIEN CLAIMHOLDERS
SHALL NOT MAKE, ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY, INCLUDING
WITH RESPECT TO THE ACCURACY, COMPLETENESS, TRUTHFULNESS OR VALIDITY OF ANY SUCH
INFORMATION SO PROVIDED;

30


--------------------------------------------------------------------------------



(B)           TO PROVIDE ANY ADDITIONAL INFORMATION OR TO PROVIDE ANY SUCH
INFORMATION ON ANY SUBSEQUENT OCCASION;


(C)           TO UNDERTAKE ANY INVESTIGATION; OR


(D)           TO DISCLOSE ANY INFORMATION, WHICH PURSUANT TO ACCEPTED OR
REASONABLE COMMERCIAL FINANCE PRACTICES, SUCH PARTY WISHES TO MAINTAIN
CONFIDENTIAL OR IS OTHERWISE REQUIRED TO MAINTAIN CONFIDENTIAL.


8.5          SUBROGATION.  WITH RESPECT TO THE VALUE OF ANY PAYMENTS OR
DISTRIBUTIONS IN CASH, PROPERTY OR OTHER ASSETS THAT ANY OF THE SECOND LIEN
CLAIMHOLDERS OR THE SECOND LIEN TRUSTEE PAYS OVER TO THE FIRST LIEN AGENT OR THE
FIRST LIEN CLAIMHOLDERS UNDER THE TERMS OF THIS AGREEMENT, THE SECOND LIEN
CLAIMHOLDERS AND THE SECOND LIEN TRUSTEE SHALL BE SUBROGATED TO THE RIGHTS OF
THE FIRST LIEN AGENT AND THE FIRST LIEN CLAIMHOLDERS; PROVIDED THAT, THE SECOND
LIEN TRUSTEE, ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS, HEREBY
AGREES NOT TO ASSERT OR ENFORCE ALL SUCH RIGHTS OF SUBROGATION IT MAY ACQUIRE AS
A RESULT OF ANY PAYMENT HEREUNDER UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS
HAS OCCURRED.  THE COMPANY ACKNOWLEDGES AND AGREES THAT THE VALUE OF ANY
PAYMENTS OR DISTRIBUTIONS IN CASH, PROPERTY OR OTHER ASSETS RECEIVED BY THE
SECOND LIEN TRUSTEE OR THE SECOND LIEN CLAIMHOLDERS THAT ARE PAID OVER TO THE
FIRST LIEN AGENT OR THE FIRST LIEN CLAIMHOLDERS PURSUANT TO THIS AGREEMENT SHALL
NOT REDUCE ANY OF THE SECOND LIEN OBLIGATIONS.


8.6          APPLICATION OF PAYMENTS.  ALL PAYMENTS RECEIVED BY THE FIRST LIEN
AGENT OR THE FIRST LIEN CLAIMHOLDERS MAY BE APPLIED, REVERSED AND REAPPLIED, IN
WHOLE OR IN PART, TO SUCH PART OF THE FIRST LIEN OBLIGATIONS PROVIDED FOR IN THE
FIRST LIEN LOAN DOCUMENTS.  THE SECOND LIEN TRUSTEE, ON BEHALF OF ITSELF AND THE
SECOND LIEN CLAIMHOLDERS, AGREES TO ANY EXTENSION OR POSTPONEMENT OF THE TIME OF
PAYMENT, SUBJECT TO SECTION 5.3(A)(III), OF THE FIRST LIEN OBLIGATIONS OR ANY
PART THEREOF AND TO ANY OTHER INDULGENCE WITH RESPECT THERETO, TO ANY
SUBSTITUTION, EXCHANGE OR RELEASE OF ANY SECURITY WHICH MAY AT ANY TIME SECURE
ANY PART OF THE FIRST LIEN OBLIGATIONS AND TO THE ADDITION OR RELEASE OF ANY
OTHER PERSON PRIMARILY OR SECONDARILY LIABLE THEREFOR.


8.7          SUBMISSION TO JURISDICTION; WAIVERS.  (A)  ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

31


--------------------------------------------------------------------------------


(III)          AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 8.8; AND

(IV)          AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEED­ING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.


(B)           EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATION­SHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. 
EACH PARTY HERETO FURTHER WAR­RANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
8.7(B) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


8.8          NOTICES.  ALL NOTICES TO THE SECOND LIEN CLAIMHOLDERS AND THE FIRST
LIEN CLAIMHOLDERS PERMITTED OR REQUIRED UNDER THIS AGREEMENT SHALL BE SENT TO
THE SECOND LIEN TRUSTEE AND THE FIRST LIEN AGENT, RESPECTIVELY.  UNLESS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY NOTICE HEREUNDER SHALL BE IN WRITING
AND MAY BE PERSONALLY SERVED, TELEXED OR SENT BY TELEFACSIMILE OR UNITED STATES
MAIL OR COURIER SERVICE AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN
PERSON OR BY COURIER SERVICE AND SIGNED FOR AGAINST RECEIPT THEREOF, UPON
RECEIPT OF TELEFACSIMILE OR TELEX, OR THREE BUSINESS DAYS AFTER DEPOSITING IT IN
THE UNITED STATES MAIL WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.  FOR THE
PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO SHALL BE AS SET FORTH BELOW
EACH PARTY’S NAME ON

32


--------------------------------------------------------------------------------



THE SIGNATURE PAGES HERETO, OR, AS TO EACH PARTY, AT SUCH OTHER ADDRESS AS MAY
BE DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO ALL OF THE OTHER PARTIES.


8.9          FURTHER ASSURANCES.  THE FIRST LIEN AGENT, ON BEHALF OF ITSELF AND
THE FIRST LIEN CLAIMHOLDERS, AND THE SECOND LIEN TRUSTEE, ON BEHALF OF ITSELF
AND THE SECOND LIEN CLAIMHOLDERS, AND THE COMPANY AND THE OTHER GRANTORS, AGREE
THAT EACH OF THEM SHALL TAKE SUCH FURTHER ACTION AND SHALL EXECUTE AND DELIVER
SUCH ADDITIONAL DOCUMENTS AND INSTRUMENTS (IN RECORDABLE FORM, IF REQUESTED) AS
THE FIRST LIEN AGENT OR THE SECOND LIEN TRUSTEE MAY REASONABLY REQUEST TO
EFFECTUATE THE TERMS OF AND THE LIEN PRIORITIES CONTEMPLATED BY THIS AGREEMENT.


8.10        APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


8.11        BINDING ON SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING
UPON THE FIRST LIEN AGENT, THE FIRST LIEN CLAIMHOLDERS, THE SECOND LIEN TRUSTEE,
THE SECOND LIEN CLAIMHOLDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


8.12        SPECIFIC PERFORMANCE. EACH OF THE FIRST LIEN AGENT AND THE SECOND
LIEN TRUSTEE MAY DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT.  THE FIRST LIEN
AGENT, ON BEHALF OF ITSELF AND THE FIRST LIEN CLAIMHOLDERS, AND THE SECOND LIEN
TRUSTEE, ON BEHALF OF ITSELF AND THE SECOND LIEN CLAIMHOLDERS, HEREBY
IRREVOCABLY WAIVE ANY DEFENSE BASED ON THE ADEQUACY OF A REMEDY AT LAW AND ANY
OTHER DEFENSE WHICH MIGHT BE ASSERTED TO BAR THE REMEDY OF SPECIFIC PERFORMANCE
IN ANY ACTION WHICH MAY BE BROUGHT BY THE FIRST LIEN AGENT OR THE FIRST LIEN
CLAIMHOLDERS OR THE SECOND LIEN TRUSTEE OR THE SECOND LIEN CLAIMHOLDERS, AS THE
CASE MAY BE.


8.13        HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


8.14        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AGREEMENT OR ANY DOCUMENT OR INSTRUMENT DELIVERED IN CONNECTION HEREWITH BY
TELECOPY OR ELECTRONIC MAIL SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT OR SUCH OTHER DOCUMENT OR INSTRUMENT, AS
APPLICABLE.


8.15        AUTHORIZATION.  BY ITS SIGNATURE, EACH PERSON EXECUTING THIS
AGREEMENT ON BEHALF OF A PARTY HERETO REPRESENTS AND WARRANTS TO THE OTHER
PARTIES HERETO THAT IT IS DULY AUTHORIZED TO EXECUTE THIS AGREEMENT.


8.16        NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT AND THE RIGHTS AND
BENEFITS HEREOF SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND ITS
RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF EACH OF THE
FIRST LIEN CLAIMHOLDERS AND THE SECOND LIEN CLAIMHOLDERS.  NOTHING IN THIS
AGREEMENT SHALL IMPAIR, AS BETWEEN THE

33


--------------------------------------------------------------------------------



COMPANY AND THE OTHER GRANTORS AND THE FIRST LIEN AGENT AND THE FIRST LIEN
CLAIMHOLDERS, OR AS BETWEEN THE COMPANY AND THE OTHER GRANTORS AND THE SECOND
LIEN TRUSTEE AND THE SECOND LIEN CLAIMHOLDERS, THE OBLIGATIONS OF THE COMPANY
AND THE OTHER GRANTORS TO PAY PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS AS
PROVIDED IN THE FIRST LIEN LOAN DOCUMENTS AND THE SECOND LIEN DOCUMENTS,
RESPECTIVELY.


8.17        PROVISIONS SOLELY TO DEFINE RELATIVE RIGHTS.  THE PROVISIONS OF THIS
AGREEMENT ARE AND ARE INTENDED SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE
RIGHTS OF THE FIRST LIEN AGENT AND THE FIRST LIEN CLAIMHOLDERS ON THE ONE HAND
AND THE SECOND LIEN TRUSTEE AND THE SECOND LIEN CLAIMHOLDERS ON THE OTHER HAND. 
NONE OF THE COMPANY, ANY OTHER GRANTOR OR ANY OTHER CREDITOR THEREOF SHALL HAVE
ANY RIGHTS HEREUNDER AND NEITHER THE COMPANY NOR ANY GRANTOR NOR ANY OTHER
CREDITOR THEREOF MAY RELY ON THE TERMS HEREOF.  NOTHING IN THIS AGREEMENT IS
INTENDED TO OR SHALL IMPAIR THE OBLIGATIONS OF THE COMPANY OR ANY OTHER GRANTOR,
WHICH ARE ABSOLUTE AND UNCONDITIONAL, TO PAY THE FIRST LIEN OBLIGATIONS AND THE
SECOND LIEN OBLIGATIONS AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN
ACCORDANCE WITH THEIR TERMS.

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

First Lien Agent

BEAR STEARNS CORPORATE
LENDING INC.,

as First Lien Agent

By:

/s/ Victor F. Bulzacchelli

 

 

Name: Victor F. Bulzacchelli

 

 

Title: Vice President

 

Bear Sterns Corporate Lending Inc.

383 Madison Avenue

New York, NY  10179

Attention: Stephen J. Kampf

Telecopy: (212) 272-9743

Telephone: (212) 272-9759

S-1


--------------------------------------------------------------------------------


Second Lien Trustee

WELLS FARGO BANK, N.A.,

as Second Lien Trustee

By:

/s/ Joseph P. O’Donnell

 

 

Name: Joseph P. O’Donnell

 

 

Title: Vice President

 

Wells Fargo Bank, N.A.

213 Court Street

Suite 703

Middletown, CT 06557

Attention: Joe O’Donnell

Telecopy:  (860)704-6219

S-2


--------------------------------------------------------------------------------


Acknowledged and Agreed to by:

PROTECTION ONE ALARM MONITORING, INC.

By:

/s/ J. Eric Griffin

 

 

Name: J. Eric Griffin

 

 

Title: Vice President & Secretary

 

 

PROTECTION ONE, INC.

By:

/s/ J. Eric Griffin

 

 

Name: J. Eric Griffin

 

 

Title: Vice President & Secretary

 

 

Protection One Alarm Monitoring, Inc.

1035 N. 3rd Street, Suite 101

Lawrence, KS 66044

Attention: Darius Nevin

Telecopy: (877) 299-0111

Telephone: (305) 594-0231

S-3


--------------------------------------------------------------------------------